

Exhibit 10.3

 
 
LINN ENERGY, LLC
 
CHANGE OF CONTROL
PROTECTION PLAN
 
April, 25 2009
 
INTRODUCTION
 
The Compensation Committee of the Incumbent Board (as defined below) recognizes
that, as is the case with many publicly held corporations, there exists the
possibility of a Change of Control of the Company (as defined below).  This
possibility and the uncertainty it creates may result in the loss or distraction
of employees of the Company and its Subsidiaries to the detriment of the Company
and its unitholders.
 
The Committee considers the avoidance of such loss and distraction to be
essential to protecting and enhancing the best interests of the Company and its
unitholders. The Committee recognizes that the oil and gas industry is currently
facing shortages of qualified personnel making it difficult to attract and
retain highly qualified employees unless a certain degree of security can be
offered to such individuals against organizational and personnel changes which
could result from a Change of Control (as defined below) of the Company.
 
The Committee recognizes that its employees and employees of Subsidiaries that
become Employers (as defined below) will be involved in evaluating or
negotiating any offers, proposals or other transactions which could result in a
Change of Control of the Company and believes that it is in the best interest of
the Company and its unitholders for such employees to be in a position, free
from personal financial and employment considerations, to assess objectively and
pursue aggressively the interests of the Company and its unitholders in making
these evaluations and carrying on such negotiations.
 
In addition, the Committee believes that it is consistent with the employment
practices and policies of the Company and its Subsidiaries and in the best
interests of the Company and its unitholders to treat fairly its employees whose
employment terminates in connection with or due to a Change of Control.
 
Accordingly, the Committee has determined that appropriate steps should be taken
to assure the Company and its Subsidiaries that have adopted this Plan of the
continued employment and attention and dedication to duty of their employees and
to seek to ensure the availability of their continued service, notwithstanding
the possibility, threat or occurrence of a Change of Control.
 
To fulfill the above purposes, the Committee hereby adopts the Linn Energy, LLC
Change of Control Protection Plan (the “Plan”), as of the Effective Date, on the
terms determined by the Committee.

040707, 000023, 102548826.14
 
 

--------------------------------------------------------------------------------

 

ARTICLE I
ESTABLISHMENT OF PLAN
 
As of the Effective Date, the Company hereby establishes a separation
compensation plan known as the Linn Energy, LLC Change of Control Protection
Plan, as set forth in this document.
 
ARTICLE II
DEFINITIONS
 
As used herein the following words and phrases shall have the following
respective meanings unless the context clearly indicates otherwise.
 
2.1           Affiliate. Any entity which controls, is controlled by, or is
under common control with, the Company.
 
2.2           Board. The Board of Directors of Linn Energy, LLC.
 
2.3           Cause.  For purposes of the Plan, the Company or an Employer will
have “Cause” to terminate the Participant’s employment by reason of any of the
following; provided, however, that determination of whether one or more of the
elements of “Cause” has been met under this Plan shall be in the reasonable
discretion of the Incumbent Board.
 
(a)          the Participant’s conviction of, or plea of nolo contendere to, any
felony or to any crime or offense causing substantial harm to any of the Company
or its direct or indirect Subsidiaries (whether or not for personal gain) or
involving acts of theft, fraud, embezzlement, moral turpitude or similar
conduct;
 
(b)         the Participant’s repeated intoxication by alcohol or drugs during
the performance of his or her duties;
 
(c)          the Participant’s willful and intentional misuse of any of the
funds of the Company or its direct or indirect Subsidiaries;
 
(d)         embezzlement by the Participant;
 
(e)          the Participant’s willful and material misrepresentations or
concealments on any written reports submitted to any of the Company or its
direct or indirect Subsidiaries;
 
(f)           the Participant’s material failure to follow or comply with the
reasonable and lawful written directives of the Board and/or the Company’s Chief
Executive Officer; or
 
(g)         conduct constituting a material breach by the Participant of the
Company’s then current Code of Business Conduct and Ethics, and any other
written policy referenced therein; provided that, in each case, the Participant
knew or should have known such conduct to be a breach;

040707, 000023, 102548826.14
                                                                  
 
2

--------------------------------------------------------------------------------

 

The Participant may be afforded a reasonable opportunity to cure any act or
omission that would otherwise constitute “Cause” hereunder according to the
following terms: The Incumbent Board will give the Participant written notice
stating with reasonable specificity the nature of the circumstances determined
by the Incumbent Board in good faith to constitute “Cause.” If, in the good
faith judgment of the Incumbent Board, the alleged breach is reasonably
susceptible to cure, the Participant will have 15 days from his or her receipt
of such notice to effect the cure of such circumstances or such breach to the
good faith satisfaction of the Incumbent Board. The Incumbent Board will state
whether the Participant will have such an opportunity to cure in the initial
notice of “Cause” referred to above.  If, in the good faith judgment of the
Incumbent Board the alleged breach is not reasonably susceptible to cure, or
such circumstances or breach have not been satisfactorily cured within such 15
day cure period, such breach will thereupon constitute “Cause” hereunder.
 
2.4          Change of Control. The first to occur of:
 
(a)         The acquisition by any individual, entity or group (within the
meaning of Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of
thirty-five percent (35%) or more of either (i) the then-outstanding equity
interests of the Company (the “Outstanding Linn Energy Equity”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding Linn
Energy Voting Securities”); provided, however, that, for purposes of this
Section 2.4(a), the following acquisitions will not constitute a Change of
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any affiliated company, or (4) any
acquisition by any corporation or other entity pursuant to a transaction that
complies with Section 2.4(c)(i), Section 2.4(c)(ii) or Section 2.4(c)(iii);
 
(b)         Any time at which individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;
 
(c)          Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its Subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or equity interests of
another entity by the Company, or any of its Subsidiaries (each, a “Business
Combination”), in each case

040707, 000023, 102548826.14
                                                                  
 
3

--------------------------------------------------------------------------------

 

unless, following such Business Combination, (i) all or substantially all of the
individuals and entities that were the beneficial owners of the Outstanding Linn
Energy Equity and the Outstanding Linn Energy Voting Securities immediately
prior to such Business Combination beneficially own, directly or indirectly,
more than fifty percent (50%) of the then-outstanding equity interests and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
or other entity resulting from such Business Combination (including, without
limitation, a corporation or other entity that, as a result of such transaction,
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Linn Energy Equity and the Outstanding Linn Energy Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation or other entity resulting from
such Business Combination) beneficially owns, directly or indirectly,
thirty-five percent (35%) or more of, respectively, the then-outstanding equity
interests of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (iii) at least a
majority of the members of the board of directors of the corporation or
equivalent body of any other entity resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or
 
(d)          Consummation of a complete liquidation or dissolution of the
Company.
 
2.5          Code. The Internal Revenue Code of 1986, as amended from time to
time.
 
2.6          Committee.  The Compensation Committee of the Incumbent Board.
 
2.7          Company. Linn Energy, LLC.
 
2.8          Confidential Information.  “Confidential Information” includes,
without limitation, any information heretofore or hereafter acquired, developed
or used by any of the Company or its direct or indirect Subsidiaries relating to
Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company or its direct or indirect
Subsidiaries, whether oral or in written form.  “Business Opportunities” means
all business ideas, prospects, proposals or other opportunities pertaining to
the lease, acquisition, exploration, production, gathering or marketing of
hydrocarbons and related products and the exploration potential of geographical
areas on which hydrocarbon exploration prospects are located, which are
developed by the Participant during the period of the Participant’s employment
with the Company or any of its Affiliates (“Employment Term”), or originated by
any third party and brought to the attention of the Participant during the
Employment Term, together with information relating thereto (including, without
limitation, geological and seismic data and interpretations thereof, whether in
the form of maps, charts, logs, seismographs, calculations, summaries,
memoranda, opinions or other written or charted means).  “Intellectual
Property” means all ideas, inventions, discoveries,

040707, 000023, 102548826.14
                                                                  
 
4

--------------------------------------------------------------------------------

 

processes, designs, methods, substances, articles, computer programs and
improvements (including, without limitation, enhancements to, or further
interpretation or processing of, information that was in the possession of the
Participant prior to the date of this Plan), whether or not patentable or
copyrightable, which do not fall within the definition of Business
Opportunities, which the Participant discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Participant’s employment with the Company or its direct or indirect
Subsidiaries, or (b) occurs with the use of any of the time, materials or
facilities of the Company or its direct or indirect Subsidiaries, or (c) in the
good faith judgment of the Board, relates or pertains in any material way to the
purposes, activities or affairs of the Company or its direct or indirect
Subsidiaries.
 
2.9          Date of Separation from Service. The date on which a Participant
ceases to be an Employee of an Employer as a result of a Separation from Service
as determined in accordance with the provisions of Section 409A of the Code and
the Internal Revenue Service and Treasury guidance thereunder.
 
2.10        Disability.  The earlier of (a) written determination by a physician
selected by the Company or the Participant’s Employer that the Participant has
been unable to perform substantially the Participant’s usual and customary
duties for a period of at least 120 consecutive days or a non-consecutive period
of 180 days during any twelve-month period as a result of incapacity due to
mental or physical illness or disease; and (b) “disability” as such term is
defined in the Company’s or Employer’s applicable long-term disability insurance
plan.
 
2.11        Effective Date.  The date first written above.
 
2.12        Employee.  Any employee of an Employer, regardless of position, who
is normally scheduled to work 30 or more hours per week for such Employer.
 
2.13        Employee Participant. Any Employee of an Employer who is designated
as an Employee Participant pursuant to Section 3.1 below.
 
2.14        Employer. The Company and any Subsidiary that participates in the
Plan pursuant to Article V hereof.
 
2.15        ERISA. The Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
2.16        Good Reason.  Any of the following to which the Participant will not
consent in writing, but only if the Date of Separation from Service is within
two years after a Change of Control:
 
(a)          a material diminution in the Participant’s base salary as in effect
immediately preceding the Change of Control (or as such amount may be increased
subsequent to a Change of Control);
 
(b)          a material diminution in the Participant’s authority, duties or
responsibilities; or
 
040707, 000023, 102548826.14
                                                                  
 
5

--------------------------------------------------------------------------------

 

(c)          a relocation of the Participant’s primary place of employment to a
location more than 50 miles from the Employer’s location on the day immediately
preceding the Change of Control.
 
If termination is by the Participant with Good Reason, the Participant will give
the Participant’s Employer written notice, which will identify with reasonable
specificity the grounds for the Participant’s resignation and provide the
Participant’s Employer with 30 days from the day such notice is given to cure
the alleged grounds for resignation contained in the notice. A termination will
not be for Good Reason if the Participant’s Employer has cured the alleged
grounds for resignation contained in the notice within 30 days after receipt of
such notice or if such notice is given by the Participant to the Participant’s
Employer more than 30 days after the occurrence of the event that the
Participant alleges is Good Reason for his or her termination hereunder.
 
2.17        Incumbent Board. The term “Incumbent Board” has the meaning set
forth in Section 2.4(b).
 
2.18        Managerial Participant.  Subject to Section 3.2 hereof, any Employee
who has sufficient responsibilities and/or a sufficiently critical role, as
determined by executive management, to be designated as a Managerial
Participant, as such determination and designation may be made by executive
management on an annual basis in writing, and as may be supplemented or changed
from time to time.
 
2.19        Notice of Termination. A notice which indicates the reasons relied
upon as the basis for any termination of employment and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Participant’s employment; no purported termination of
employment shall be effective without such Notice of Termination.
 
2.20        Participant. An Employee who is designated as a participant pursuant
to Section 3.1.
 
2.21        Plan. The Linn Energy, LLC Change of Control Protection Plan.
 
2.22        Plan Administrator. The named fiduciary of the Plan as described in
Section 8.1 hereof.
 
2.23        Separation Benefits. The benefits described in Article IV that are
provided to qualifying Participants under the Plan.
 
2.24        Separation from Service. An Employee separates from service with the
Employer if the Employee dies, retires or otherwise has a termination of
employment with the Employer.  Whether a termination of employment has occurred
is determined based on whether the facts and circumstances indicate that the
Employer and the Employee reasonably anticipated that no further services would
be performed after a certain date or that the level of bona fide services the
Employee would perform after such date (as an employee or independent
contractor) would permanently decrease to no more than 20 percent of the average
level of bona fide services performed over the immediately preceding 36-month
period (or the full period in which the Employee provided services to the
Employer if the Employee has been providing services for

040707, 000023, 102548826.14
                                                                  
 
6

--------------------------------------------------------------------------------

 

less than 36 months).  An Employee will not be deemed to have experienced a
Separation from Service if such Employee is on military leave, sick leave, or
other bona fide leave of absence, to the extent such leave does not exceed a
period of six months or, if longer, such longer period of time during which a
right to re-employment is protected by either statute or contract.  If the
period of leave exceeds six months and the individual does not retain a right to
re-employment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period.  A leave of absence constitutes a bona fide leave of absence
only if there is a reasonable expectation that the Employee will return to
perform services for the Employer.
 
2.25        Subsidiary. Any entity of which the Company owns, directly or
indirectly, all of such entity’s outstanding units, shares of capital stock or
other voting securities.
 
ARTICLE III
ELIGIBILITY
 
3.1          Participants.  All Employees of the Employer as of the Effective
Date are entitled to be Participants in this Plan, including any Employee hired
after the Effective Date but before a Change of Control transaction, except that
any Employees or officers of the Company or any of its Subsidiaries who are
party to an employment agreement with an Employer, which employment agreement
contains Employee protections in the event of a Change of Control, shall not be
a Participant.  This Plan applies to two classifications of
Participants:  Employee Participants and Managerial Participants.  Each
Participant shall be entitled to Separation Benefits under this Plan if he or
she incurs a Separation from Service which satisfies the criteria set forth in
Section 4.1(a).  For the purpose of determining who is a Participant, an
Employee who is on leave due to a short-term disability or on a leave of absence
approved by the Employer in writing or authorized by applicable state or federal
law on the date of a Change of Control, shall be a Participant in the Plan as
long as he or she returns to employment after the short-term disability leave or
the approved leave of absence; except that an Employee who does not return to
employment after the short-term disability leave or approved leave of absence
other than due to a Separation from Service in the circumstances enumerated in
Section 3.3 hereof, shall nevertheless be deemed a Participant.
 
Notwithstanding any provision of the Plan to the contrary, no individual who is
designated, compensated, or otherwise classified or treated by the Employer as a
leased employee, consultant, independent contractor or other non-common law
employee shall be eligible to receive benefits under the Plan.  It is expressly
intended that individuals not treated as common law employees by the Employer
are to be excluded from Plan participation even if a court or administrative
agency later determines that such individuals are common law employees.
 
3.2          Designation of Participant Classification.  If executive management
designates an Employee as a Managerial Participant, the Employee will continue
to be deemed such unless executive management changes the designation.  If
executive management has never made a designation as to an Employee, that
Employee shall be deemed to have been designated an Employee Participant until
such time as executive management changes such designation.  Whether a
Participant receives Employee Participant Separation Benefits as set forth in
Section

040707, 000023, 102548826.14
                                                                  
 
7

--------------------------------------------------------------------------------

 

4.2 or Managerial Participant Separation Benefits as set forth in Section 4.3
will depend upon his or her classification as determined under this Section 3.2.
 
3.3          Duration of Participation.  An Employee shall cease to be a
Participant in the Plan upon the earliest of the following events:
 
(a)          a voluntary Separation from Service from the Employer other than
for Good Reason;
 
(b)          an involuntary Separation from Service from the Employer for Cause;
 
(c)          a termination of the Plan in compliance with Article VII;
 
(d)          Separation from Service due to death or Disability; or
 
(e)          Separation from Service for any reason more than two years after a
Change in Control transaction.
 
ARTICLE IV
SEPARATION BENEFITS
 
4.1          Terminations of Employment Which Give Rise to Separation Benefits
Under This Plan.
 
(a)          A Participant shall be entitled to Separation Benefits as set forth
in Sections 4.2 or 4.3, as applicable, if within two years after the occurrence
of a Change of Control transaction, the Participant’s employment is terminated
as a result of a Separation from Service (i) by the Participant’s Employer for
any reason other than Cause, death, or Disability or (ii) by the Participant for
Good Reason within 60 days after the occurrence of the event that the
Participant alleges is Good Reason for his or her termination hereunder;
provided, however that any purported termination of employment, either by the
Employer or by the Participant, shall be communicated by written Notice of
Termination to the other.
 
(b)          The benefits provided in this Article IV shall be no less favorable
to the Participant, in terms of amounts and deductibles and costs to him or her,
than the coverage provided the Participant under the plans providing such
benefits at the time Notice of Termination is given. The Employer’s obligation
hereunder to provide a benefit shall terminate if the Participant obtains
comparable coverage under a subsequent employer’s benefit plan. For purposes of
the preceding sentence, benefits will not be comparable during any waiting
period for eligibility for such benefits or for any period during which there is
a preexisting condition limitation on such benefits. In the event that the
Participant’s participation in any such coverage is barred under the general
terms and provisions of the plans and programs under which such coverage is
provided, or any such coverage is discontinued or the benefits thereunder are
materially reduced, the Employer shall provide benefits to the Participant, or
ensure that such benefits are provided to the Participant, that are
substantially similar to those which the Participant was entitled to receive
under such coverage immediately prior to the Notice of Termination. At the end

040707, 000023, 102548826.14
                                                                  
 
8

--------------------------------------------------------------------------------

 

of the period of coverage set forth below, the Participant shall have the option
to have assigned to him or her at no cost to the Participant and with no
apportionment of prepaid premiums, any assignable insurance owned by the
Employer and relating specifically to the Participant, and the Participant shall
be entitled to all health and similar benefits that are or would have been made
available to the Participant under law.
 
(c)          Subject to Section 2.4(c) hereof, the occurrence with respect to a
Subsidiary of any of the events described in the definition of Change of Control
set forth above or other sale, divestiture or other disposition of a Subsidiary
shall not be deemed to be a termination of employment of Employees employed by
such Subsidiary, and such Employees shall not be entitled to benefits from any
Employer under this Plan as a result of such events, or as a result of any
subsequent termination of employment.
 
4.2          Separation Benefits – Employee Participants.
 
(a)          If the Participant is an Employee Participant whose employment is
terminated in circumstances entitling such Employee Participant to Separation
Benefits pursuant to Section 4.1(a), the Company or the Employer shall provide
to such Employee Participant payments as set forth in Section 4.2(b) below, and
shall provide to the Employee Participant additional benefits as set forth in
Section 4.2(c) below.
 
(b)          The cash payments referred to in Section 4.2(a) shall be the
following amounts, paid in a single lump sum:
 
(i)            A cash amount equal to the Employee Participant’s then current
annual base salary; plus
 
(ii)           A cash amount equal to the Employee Participant’s most recent
annual bonus amount, if any, paid to the Employee Participant, which amount
shall exclude any special bonuses and shall include only the annual bonus paid
under any Company or Employer employee bonus plan.
 
(c)          Additional Benefits.  The Company or Employee Participant’s
Employer will pay:
 
(i)            the “Company’s portion” (as defined below) of the Employee
Participant’s Consolidated Omnibus Budget Reconciliation Act (“COBRA”)
continuation coverage of medical benefits (the “COBRA Coverage”) for a period of
12 months following the Date of Separation from Service.  The “Company’s
portion” of COBRA Coverage shall be the difference between one hundred percent
of the cost of the COBRA Coverage and the dollar amount of medical premium
expenses paid for the same type or types of Company or Employer medical benefits
by a similarly situated employee on the Date of Separation from Service.
 
(ii)           fees on behalf of the Employee Participant to a third-party
outplacement services agency to provide up to three months’ worth of
outplacement services, which services shall be completed no later than six
months following the Date of Separation from Service.

040707, 000023, 102548826.14
                                                                  
 
9

--------------------------------------------------------------------------------

 

4.3          Separation Benefits - Managerial Participants.
 
(a)          If the Participant is a Managerial Participant whose employment is
terminated in circumstances entitling such Managerial Participant to Separation
Benefits pursuant to Section 4.1(a), the Company or the Employer shall provide
to such Managerial Participant cash payments as set forth in Section 4.3(b)
below, and shall provide to the Managerial Participant additional benefits as
set forth in Section 4.3(c) below.
 
(b)          The cash payments referred to in Section 4.3(a) shall be the
following amounts, paid in a single lump sum:
 
(i)            A cash amount equal to 1.5 times the Managerial Participant’s
then current annual base salary; plus
 
(ii)           A cash amount equal to 1.5 times the Managerial Participant’s
most recent annual bonus amount, if any, paid to the Managerial Participant,
which amount shall exclude any special bonuses and shall include only the annual
bonus paid under any Company or Employer employee bonus plan.
 
(c)           Additional Benefits.  The Company or the Participant’s Employer
will pay:
 
(i)            the Company’s portion of the Managerial Participant’s COBRA
continuation coverage for a period of 18 months following the Date of Separation
from Service; and
 
(ii)           fees on behalf of the Managerial Participant to a third party
outplacement services agency to provide up to six months’ worth of outplacement
services, which services shall be completed no later than 12 months following
the Date of Separation from Service.
 
4.4          [Reserved]
 
4.5          Other Benefits.  The benefits provided under this Plan shall not be
in derogation of other rights or benefits, if any, to which a Participant is
otherwise entitled in connection with the Participant’s employment by an
Employer.
 
4.6          Mitigation or Set-off of Amounts Payable Hereunder. The Participant
shall not be required to mitigate the amount of any payment provided for in this
Article IV by seeking other employment or otherwise, and except as otherwise
provided in Section 4.1(b), nor shall the amount of any payment provided for in
this Article IV be reduced by any compensation earned by the Participant as the
result of employment by another employer after a Change of Control.  The
Employer’s obligations hereunder also shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Employer may have against the Participant.

040707, 000023, 102548826.14
                                                                  
 
10

--------------------------------------------------------------------------------

 

4.7          Time and Form of Payment.  The Separation Benefits to be paid to a
Participant under either Section 4.2(b) or Section 4.3(b) are intended to
qualify as an involuntary separation plan that is exempt from the application of
Code Section 409A under Treasury Regulation §1.409A-1(b)(9)(iii) because all
payments are paid only upon an involuntary Separation from Service (including a
Separation from Service for Good Reason) and shall be paid in a lump sum in cash
no later than the 30th day following the Date of Separation from
Service.  Further, since the Separation Benefits are to be paid within the
“short-term deferral” period following the time the Employee obtains a vested
right to such benefits, the payments are exempt from the application of Code
Section 409A under Treasury Regulation §1.409A-1(b)(4).
 
ARTICLE V
EMPLOYERS
 
Any Subsidiary of the Company shall be, and any new Subsidiary of the Company
shall be an Employer under the Plan unless the Company makes an affirmative
determination that such Subsidiary shall not be an Employer under the Plan.
Pursuant to Section 3.1, the provisions of the Plan shall be fully applicable to
the Employees of any such Subsidiary that becomes an Employer.
 
ARTICLE VI
SUCCESSOR TO COMPANY
 
This Plan shall bind any successor of the Company, its assets or its businesses
(whether direct or indirect, by purchase, merger, consolidation or otherwise),
in the same manner and to the same extent that the Company would be obligated
under this Plan if no succession had taken place.
 
In the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term “Company,” as used in this Plan, shall mean the
Company as hereinbefore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.
 
ARTICLE VII
DURATION, AMENDMENT AND TERMINATION
 
7.1          Duration. If a Change of Control occurs while this Plan is in
effect, this Plan shall continue in full force and effect until the second
anniversary of the Change of Control, and shall then automatically terminate,
provided, however, that all Participants who become entitled to any payments or
benefits hereunder shall continue to receive such payments or benefits
notwithstanding any termination of the Plan.
 
7.2          Amendment or Termination. The Incumbent Board or the Committee may
amend or terminate this Plan for any reason prior to a Change of Control. In the
event of a Change of Control, this Plan shall automatically terminate on the
second anniversary of the date of the Change of Control, but may not be amended
or terminated by the Committee, the Board or the

040707, 000023, 102548826.14
                                                                  
 
11

--------------------------------------------------------------------------------

 

Incumbent Board between the date of the Change of Control and the second
anniversary of the Change of Control.
 
7.3          Procedure for Extension, Amendment or Termination. Any extension,
amendment or termination of this Plan by the Incumbent Board in accordance with
the foregoing shall be made by action of the Incumbent Board in accordance with
the Company’s Certificate of Formation and the Second Amended and Restated
Limited Liability Company Agreement, as amended, in effect at the time, and
applicable law.
 
ARTICLE VIII
PLAN ADMINISTRATION
 
8.1          Named Fiduciary; Administration. The Company’s Vice President of
Human Resources is the named fiduciary of the Plan and shall be the Plan
Administrator. The Plan Administrator shall review and determine all claims for
benefits under this Plan.
 
8.2          Claim Procedure.
 
(a)          If an Employee or former Employee or his or her authorized
representative (referred to in this Article VIII as a “claimant”) makes a
written request alleging a right to receive benefits under this Plan or alleging
a right to receive an adjustment in benefits being paid under the Plan, the
Company shall treat it as a claim for benefits.
 
(b)          All claims and inquiries concerning benefits under the Plan must be
submitted to the Plan Administrator in writing and be addressed as follows:
 
Plan Administrator
 
Linn Energy, LLC Change of Control Protection Plan
Linn Energy, LLC
JP Morgan Chase Tower
600 Travis, Suite 5100
Houston, Texas 77002


The Plan Administrator shall have full and complete discretionary authority to
administer, to construe, and to interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment, and to make
all other determinations deemed necessary or advisable for the Plan. The Plan
Administrator shall initially deny or approve all claims for benefits under the
Plan. The claimant may submit written comments, documents, records or any other
information relating to the claim. Furthermore, the claimant shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim for benefits.
 
(c)          Claims Denial. If any claim for benefits is denied in whole or in
part, the Plan Administrator shall notify the claimant in writing of such denial
and shall advise the claimant of his or her right to a review thereof.  Such
written notice shall set forth, in a manner calculated to be understood by the
claimant, specific reasons for such denial,

040707, 000023, 102548826.14
                                                                  
 
12

--------------------------------------------------------------------------------

 

specific references to the Plan provisions on which such denial is based, a
description of any information or material necessary for the claimant to perfect
his or her claim, an explanation of why such material is necessary and an
explanation of the Plan’s review procedure, and the time limits applicable to
such procedures.  Furthermore, the notification shall include a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review. Such written notice shall be given
to the claimant within a reasonable period of time, which normally shall not
exceed 90 days, after the claim is received by the Plan Administrator.
 
(d)          Appeals.  From and after the date of a Change of Control, there
shall be an Appeals Committee for the purpose of appealing claims under this
Plan.  The Appeals Committee shall comprise at least three individuals who (x)
served as officers or managers of the Company prior to the Change of Control,
(y) remain employed by the Company, their Employer or the successor of either of
them after the Change of Control, and (z) are designated by the Chief Executive
Officer of the Company serving as such immediately prior to a Change of Control,
regardless of whether he or she is still employed by the Company, their Employer
or the successor of either of them at the time of appointment of the members of
the Appeals Committee.  After a Change of Control, any claimant whose claim for
benefits is denied in whole or in part may appeal, or his or her duly authorized
representative may appeal on the claimant’s behalf, such denial by submitting to
the Appeals Committee a request for a review of the claim within 60 days after
receiving written notice of such denial from the Plan Administrator. The Appeals
Committee shall give the claimant upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claim of the claimant, in preparing his or her request for review. The
request for review must be in writing and be addressed as follows:
 
Appeals Committee
 
Linn Energy, LLC Change of Control Protection Plan
Linn Energy, LLC
JP Morgan Chase Tower
600 Travis, Suite 5100
Houston, Texas 77002
 
The request for review shall set forth all of the grounds upon which it is
based, all facts in support thereof, and any other matters which the claimant
deems pertinent. The Appeals Committee may require the claimant to submit such
additional facts, documents, or other materials as the Appeals Committee may
deem necessary or appropriate in making its review.
 
(e)          Review of Appeals. The Appeals Committee shall act upon each
request for review within 60 days after receipt thereof. The review on appeal
shall consider all comments, documents, records and other information submitted
by the claimant relating to the claim without regard to whether this information
was submitted or considered in the initial benefit determination. The Appeals
Committee shall have full and complete discretionary authority, in its review of
any claims denied by the Plan Administrator, to

040707, 000023, 102548826.14
                                                                  
 
13

--------------------------------------------------------------------------------

 

administer, to construe, and to interpret the Plan, to decide all questions of
eligibility, to determine the amount, manner and time of payment, and to make
all other determinations deemed necessary or advisable for the Plan.
 
(f)           Decision on Appeals. The Appeals Committee shall give written
notice of its decision to the claimant. If the Appeals Committee confirms the
denial of the application for benefits in whole or in part, such notice shall
set forth, in a manner calculated to be understood by the claimant, the specific
reasons for such denial, and specific references to the Plan provisions on which
the decision is based. The notice shall also contain a statement that the
claimant is entitled to receive upon request, and free of charge, reasonable
access to, and copies of, all documents, records and other information relevant
to the claimant’s claim for benefits. Information is relevant to a claim if it
was relied upon in making the benefit determination or was submitted, considered
or generated in the course of making the benefit determination, whether it was
relied upon or not. The notice shall also contain a statement of the claimant’s
right to bring an action under ERISA Section 502 (a). If the Appeals Committee
has not rendered a decision on a request for review within 60 days after receipt
of the request for review, the claimant’s claim shall be deemed to have been
approved. The Appeals Committee’s decision shall be final and not subject to
further review within the Company. There are no voluntary appeals procedures
after review by the Appeals Committee.
 
(g)          Time of Approved Payment. In the event that either the Plan
Administrator or the Appeals Committee determines that the claimant is entitled
to the payment of all or any portion of the benefits claimed, such payment shall
be made to the claimant in accordance with Section 4.7 or within 30 days of the
date of such determination or such later time as may be required to comply with
Section 409A of the Code.
 
(h)          Determination of Time Periods. If the day on which any of the
foregoing time periods is to end is a Saturday, Sunday or holiday recognized by
the Company, the period shall extend until the next following business day.
 
8.3          Arbitration. In the event that a Participant wishes to pursue any
further claim for benefits under this Plan following the completion of the
appeal process described in Section 8.2, the Participant must participate in
arbitration in Houston, Texas, before a single arbitrator in accordance with the
arbitration rules and procedures of the Center for Public Resources Rules for
Non-Administered Arbitration of Business Disputes (the “Arbitration Process”);
provided, however, that the arbitration will not be binding on the claimant and
the claimant may seek legal or equitable remedies in court after the arbitrator
has made a determination as to the claimant’s claim, if the claimant does not
accept the arbitrator’s determination. The Arbitration Process shall be
commenced by filing a demand for arbitration in accordance with the Arbitration
Process within 18 months after the final notice of denial of the Participant’s
appeal in accordance with Section 8.2. The arbitrator shall decide all issues
relating to arbitrability and the arbitrator shall also decide all issues with
respect to the payment of the costs of such arbitration, including attorneys’
fees and the arbitrator’s fees. Completion of the claims procedures described in
this document will be a condition precedent to the commencement of any
arbitration in connection with a claim for benefits under the Plan by a
claimant; provided, however, that the Appeals

040707, 000023, 102548826.14
                                                                  
 
14

--------------------------------------------------------------------------------

 

Committee may, in its sole discretion, waive compliance with such claims
procedures as a condition precedent to any such action.
 
8.4          Exhaustion of Administrative Remedies. Completion of the claims and
appeals procedures described in Sections 8.2 and 8.3 of this Plan, including
arbitration, will be a condition precedent to the commencement of any legal or
equitable action in connection with a claim for benefits under the Plan by a
claimant; provided, however, that the Appeals Committee may, in its sole
discretion, waive compliance with such claims procedures as a condition
precedent to any such action.
 
ARTICLE IX
MISCELLANEOUS
 
9.1          Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Participant’s Employer any
obligation for the Participant to remain an Employee or change the status of the
Participant’s employment or the policies of such Employer regarding termination
of employment.
 
9.2          Confidential Information. As a condition of, and consideration for,
the receipt of payments and benefits under this Plan, Participant shall be
required, during and after termination of employment by the Company or an
Employer, to maintain for the benefit of the Company and the Employer the
Confidential Information:  (i) to prevent the disclosure to any third party of
all such Confidential Information; (ii) not to use for Employee’s own benefit or
for the benefit of another business any of the Confidential Information, and
(iii) not to aid others in the use of such Confidential Information in
competition with the Company or its Affiliates or Subsidiaries.  These
obligations shall exist during and after any termination of employment by the
Company or an Employer.
 
9.3          Unfunded Plan Status. All payments pursuant to the Plan shall be
made from the general funds of the Company and no special or separate fund shall
be established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan. Notwithstanding the foregoing, the Company may (but shall not be
obligated to) create one or more grantor trusts, the assets of which are subject
to the claims of the Company’s creditors, to assist it in accumulating funds to
pay its obligations under the Plan.
 
9.4          Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
9.5          Anti-Alienation of Benefits. No amount to be paid hereunder shall
be subject to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, attachment, or garnishment by creditors of the Employee or the
Employee’s beneficiary.
 
9.6          Governing Law. The validity, interpretation, construction and
performance of the Plan shall in all respects be governed by the laws of Texas,
without reference to principles of conflicts of law, except to the extent
pre-empted by Federal law.

040707, 000023, 102548826.14
                                                                  
 
15

--------------------------------------------------------------------------------

 

[Signature page follows.]
 

040707, 000023, 102548826.14
                                                                  
 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Linn Energy, LLC Change of Control Protection Plan has
been adopted the Committee to be effective as of the Effective Date.
 
LINN ENERGY, LLC
 


 
By:/s/ Michael C. Linn______________
Michael C. Linn
Chairman of the Board of Directors and
Chief Executive Officer

 
040707, 000023, 102548826.14  
17

--------------------------------------------------------------------------------
